 In the Matter of KENTUCKY FIREBRICK COMPANYandUNITED BRICKAND CLAY WORKERS OFAMERICA, LOCAL UNION No. 510Case No. C-179-Decided August 30, 1937Firebrick Industry:mining andmanufacturing-Strike-Employee Status:duringstrike-Discrimination:non-reinstatement of union members followingstrike; violence during strike cannot be used by employer as excuse for dis-crimination against union members for union membership and activity-Rein-statement Ordered, Strikers:discrimination in reinstatement following strike-Back Pay:awarded from date of denial of reinstatement,excluding periodbetween intermediate report and decision.Mr. Philip G. Phillipsfor the Board.Knapp, Beye, Allen and Cushing, by Mr. William BeyeandMr.B. L. Rawlins, Jr.,of Chicago, Ill., for the respondent.Mr. Julius Sehlezinger,of counsel to the Board.DECISIONSTATEMENT OF THE CASEInDecember 1935, the United Brick and Clay Workers ofAmerica, Local Union No. 510, herein called the Union, fileda chargewith the Regional Director for the Ninth Region (Cincinnati, Ohio)against the Kentucky Firebrick Company,-Haldeman, Kentucky, therespondent herein, charging the respondent with violation of Section8, subdivisions (1) and (3) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On March 10, 1936, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Ninth Region, issued its complaint against the re-spondent, alleging that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1) and (3) and Section 2, subdivisions (6) and (7) of theAct, in that the respondent had refused to reinstate, following astrike, 73 of its employees for the reason that they had joined andassisted the Union and had engaged in concerted activities with otheremployees of the respondent for the purpose of collective bargainingand other mutual aid and protection.'The complaint and accom-panying notice of hearing were duly served upon the parties.'The complaint subsequently was amended at the hearing so as to charge a refusal toreinstate 49 employees and a delay in reinstating 24 other employees. -455 456NATIONAL LABOR RELATIONS BOARDThe respondent filed a "Special Appearance and Motion to Dis-miss", in which it claimed that the Act is unconstitutional and thatthe Board has no jurisdiction over the respondent.Reserving all itsrights under the special appearance, the respondent also filed ananswer to the complaint in which it admitted some of the specific actsalleged, therein but denied that it had engaged in unfair laborpractices.Pursuant to the notice of -hearing, a hearing was conducted byRobert M. Gates, the Trial Examiner duly designated by the Board,on April 6, 7, and 8, 1936. Full opportunity to ' be heard, to examineand to cross-examine witnesses, and to introduce evidence bearingupon the issues was afforded to the parties.At the commencementof the hearing the respondent moved to dismiss the proceeding forthe reasons stated in its special appearance.The Trial Examinerdenied the motion without prejudice to the right of renewal afterthe introduction of evidence with respect to the jurisdiction of theBoard.At the conclusion of the presentation of evidence by theBoard's counsel and again at the conclusion of the hearing the re-spondent renewed its motion to dismiss.The motions were deniedin so far as they pertained to the constitutionality of the Act but theTrial Examiner reserved decision with respect to the applicabilityof the Act to the business of the respondent.The respondent tookexception to this ruling and to various other rulings made by theTrial Examiner during the course of the hearing.The Board findsno prejudicial error in any of the rulings of the Trial Examiner, andthey are hereby affirmed.After the hearing the respondent filedbriefs with the Trial Examiner.Thereafter, on July 29, 1936, the Trial Examiner duly filed hisIntermediate Report.He found that the respondent, following astrike, had refused to reinstate 30 of its employees and had delayedthe reinstatement of 34 others because such employees had joined andassisted the Union.He. found further that, by virtue of such actsthe respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8, subdivisions (1) and (3)of the Act.The Trial Examiner concluded, however, that such un-fair labor practices were not unfair labor practices affecting com-merce within the meaning of Section 2, subdivisions (6) and (7) ofthe Act.No exceptions to the Intermediate Report were filed withinten days of its issuance and the case was considered closed.On April 29, 1937, following the decisions of the Supreme Courtof the United States on April 12, 1937, sustaining the constitution-ality of the Act, a motion to reopen the case was filed in behalf of theUnion.Objections to the motion were filed by the respondent.OnMay 17, 1937, the Board, acting pursuant to Article II, Section 36 DECISIONS AND ORDERS457of National Labor Relations Board Rules and"Regulations-Series 1,as amended, granted the motion to 'reopen the 'case.Subsequently,exceptions to the Intermediate Report were filed by both the Unionand the respondent.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.RESPONDENTAND ITSBUSINESSThe Kentucky Firebrick Company is a Kentucky corporation whichoperates at Haldeman, Kentucky, two clay mines and two firebrickrefractories.'The clay is mined both from the property of the Penn-sylvania and Kentucky Firebrick Company and from the respon-dent's own property.The respondent sells none of the clay which itmines but uses such clay in the manufacture of firebrick.Both machine pressed brick and hand pressed brick are manufac-tured by the respondent. 'In the manufacture of either type of brick,labor is the most important factor.About 25 per cent of the bricksmanufactured by the respondent are specially shaped directly uponthe orders of its customers. Special shapes are always hand pressed.The bricks manufactured ' by the respondent are either loaded intofreight cars for shipment or placed , in a warehouse for storage.The cars are loaded on a siding owned by the respondent and locatedon the respondent's property. ' However, they are' switched by loco-motives 'of the Chesapeake and Ohio Railway, an interstate carrier,which enter directly upon the respondent's tracks.All shipments toand from the plants are handled by the Chesapeake and Ohio.Therespondent supplies most of the business at the Haldeman station ofthis railroad.`'Firebrick is a very important element in the manufacture of steel.Because of its heat resisting qualities 'it is used in the lining of openhearth and other furnaces in steel mills. 'The respondent's marketiswholly dependent upon the condition of,the steel industry.The Kentucky Firebrick Company is. a wholly owned subsidiaryof the United States Steel Corporation and ' all of its products aresold to other subsidiaries of that corporation.2A registration state-ment 3 filed by the Illinois Steel Corporation with the Securities andExchange Commission in 1935 reveals that the respondent and thePennsylvania and Kentucky Firebrick Company are the only fire-brick subsidiaries of that concern and that the refractories at Halde-man, Kentucky, are the only refractory brick plants owned by any2The Pennsylvania and Kentucky Firebrick Company is also a subsidiary of U. S.Steel.$ Board'sExhibit No. 5. 458NATIONALLABOR RELATIONS BOARDsubsidiary of Illinois Steel.This same registration statement showsthat the Illinois Steel Corporation, 100 per cent of whose stock isowned by the United States Steel Corporation, is an enterprise withassets of over $243,000,000 which owns and operates at South Chicago,Illinois;Milwaukee, Wisconsin; Joliet, Illinois; and Gary, Indiana,plants for the production of pig iron,semi-finished and finished steelproducts and coke and coke by-products. The Illinois Steel Corpora-tion owns all of the stock of the Chicago, Lake Shore and EasternRailway Company and of the Joliet and Blue Island Railway Com-pany, railroads owning rights of way between and around South Chi-cago, Illinois, and Gary, Indiana, and in Joliet, Illinois.Theserailroads are leased to the Elgin, Joliet and Eastern Railway Com-pany, a common carrier.The respondent's operations at Haldeman, Kentucky, are verylargely controlled by its parent corporation.To such an extent isthis true that D. B. Leadbetter, vice president and general superin-tendent of the respondent in charge of the Haldeman plants, does noteven know the value of a carload of firebricks. It was frankly ad-mitted at the hearing that the labor policy of the respondent isdetermined in Chicago.The respondent's products are shipped entirely to points outsideof the State of Kentucky, the vast majority going to the great steelproducing States of Illinois, Indiana, Ohio and Pennsylvania.4Outof 1766 carloads of bricks shipped by the respondent in 1934, 1935,and the first two months of 1936, 1675 were delivered into these fourstates.During this same period, none of the respondent's productswere shipped to any point within the state of Kentucky.All of the rawmaterialsused by the respondent in the manufac-ture of firebrick are obtained from within the State of Kentucky.The only purchases made by the respondent in states other thanKentucky are of machinery and of parts for the repair of machinery.These purchases amounted to $7,870.86 inthe period from July 1,1935 to March 1, 1936.6The respondent's works at Haldeman, Kentucky, a town of only387 persons, are the sole industry of that community.The respond-ent owns in and around Haldeman, in addition to its refractoriesand mines, 23 of about 70 houses located in that vicinity. It alsoowns and operates a company store.Haldeman may be accuratelycalled, a company town and the Kentucky Firebrick Company, thelife blood of the community.' A statement read by Mr. Leadbetter at the hearing revealed that shipments duringthis period were also made to Alabama,Connecticut,Massachusetts,Minnesota, NewJersey,and West Virginia.5This total consisted of 148 separate purchases.They were shipped to the respondentfrom New York,Ohio,West Virginia,Pennsylvania,Illinois,Michigan,and Indiana. DECISIONS AND ORDERS459Local Union No. 510 of the United Brick and Clay Workers ofAmerica is a labor organization, affiliated with the American Fed-eration of Labor.III.THE UNFAIR LABOR PRACTICESA. Background Of relations between the respondent and the Union1.Events preceding the strike of June 1935About May 1, 1934, the Haldeman Employees RepresentationPlan, herein referred to. as the Plan, was organized by the respondentamong the employees in its Haldeman plants. The Plan appears tohave been dominated by the respondent to a large extent and officialsof the respondent attended some of its meetings.The domination of the Plan by the respondent and its failure tosecure any benefits for its members resulted in considerable dissatis-faction among them. In July 1934, many members withdrew fromthe Plan and formed the Union. The Union grew rapidly and onSeptember 27, 1934, it received a charter from the United Brick andClay Workers of America.Early in December 1934, the Union, believing an agreement withthe respondent to be necessary for the safeguarding of the interestsof its members, determined to seek a contract covering hours, wages,and other working conditions.On December 5 and 7, a committeeof the Union conferred with the respondent's president, L. P. Halde-man.Mr. Haldeman, however, refused to discuss the matter of acontract and stated to the committee that it was against the policyof the respondent to enter into contracts with labor -unions.TheUnion thereupon called a strike and the respondent's plants wereforced to close.National guardsmen were called to Haldeman at thecommencement of the strike but no violence occurred and they leftwithin a few days.Shortly after the beginning of the strike, the Union filed a com-plaint with the old National Labor Relations Board.A hearingwas held on January 16, 1935, by the Cincinnati Regional LaborBoard and the respondent was found to have violated Section 7 (a)of the National Industrial Recovery Act .6 Subsequently, on Febru-ary 13, 1935, there was a meeting between Mr. Haldeman and theunion committee at which the respondent, although still refusing toenter into a contract with the Union, offered to post a bulletin oflabor policy covering the matters over which bargaining with theO Board's Exhibit No. 10. 460NATIONAL LABOR RELATIONS BOARDUnion had been carried on. ^ The Union accepted this offer and thestrike was called off.The respondent refused to reinstate Allie Messer, one of the unionmembers, following the strike.Also,' despite the fact that the re-spondent's labor policy included an offer to bargain collectively atall times, the Union soon found it difficult to negotiate with therespondent concerning various problems which had, arisen.As aresult, in April 1935, the Union filed another complaint with theold National Labor Relations Board.No hearing on this complaintwas ever held, however, because of the invalidation 'of the NationalIndustrial Recovery Act.72.The strike of June 1935The Union, believing its position to be less, secure as 'a result ofthe voiding of the National Industrial Recovery , Act, determinedAunion committee, conferred with Mr. Haldeman in regard to thismatter on June 17.Upon his refusal to, enter into a contract, theUnion called a strike for the following morning.The strike oc-curred at a, time when,the respondent's operations were at a lowebb and the respondent made no attempt to operate its plants forseveral months. ,During the course of the strike the Union tried on several dif-ferent, occasions to negotiate with the respondent.Mr. Haldemanleft the community at the beginning of the strike, however,, andthe other officials of the respondent stated that they, lacked author-ity to settle the question in dispute. , For this reason, a trip to Halde-man, early in July 1935, by P. A., Carmichael of, the ConciliationService of the United States Department of Labor .was of no. avail.An attempt in August or September by Stanley, Mathewson, ofthe National Labor Relations Board to arrange a conference be-tween the respondent— and the Union proved unsuccessful when therespondent's vice president stated that a conference was unnecessary.In September, a rumor spread through Haldeman that the re-spondent :intended. to reopen its plants under, the protection of theNational Guard.C. , ,S.Stinson, the secretary of the Union, - thenwired the United,States Secretary, of Labor that a serious, situationwould, be created in Haldeman if some branch of, the governmentdid not intervene.As,, a result, Newcomb Barco of the .ConciliationService was sent to Haldeman late in September.He remained forseveral. days and held conferences both with the Union and withvarious officials of, the, respondent., The respondent informed him7 Schechter Corporation v. United States,295 U. S. 495. DECISIONS AND ORDERS461that, it intended "reopening its plants and. offered to .reinstate withoutdiscrimination all of its employees who had not been guilty of vio-lence or of interfering with the respondent's "necessary operations,business, or affairs in any illegal manner." 8This offer was rejectedby the Union with a request that the respondent reveal the names ofthe persons who had been guilty of.violence.Upon the respondent'srefusal to reveal such names the Union again rejected the offer.Seeing no prospect of a settlement Barco then left Haldeman.During the week of October 7, 1935, the respondent began dis-tributing cards to those of its employees whom it intended to rehire,telling them to report back to work.On October 17, the plants re-opened under the protection of the National Guard.However, theunion members, including those who had received cards, did notreturn to work.Committees of the Union held conferences withofficials of the respondent, on October 19 and 26 in which an at-tempt was made ,by them to persuade the respondent to reinstateall of its former employees and to leave to the .'civil authoritiesthe task of determining the persons who had been guilty of illegalacts.The respondent rejected this proposal.By this time, after more than four months -of idleness, most ofthe union members were in destitute circumstances.As a result, onOctober 30, the Union adopted a suggestion by Miss Lockett, anexaminer in the Regional Office for the Ninth Region of the NationalLabor Relations Board, that, all persons who had received cardsreturn to work and that the cases of the other union members beleft to the Board to decide. The following day, the members of theUnion who had received cards reported back to work.3.The violenceThe strike was marked by considerable violence.During theperiod in which the plants remained closed and for a short timethereafter,Haldeman and the region around it were the scenes ofconstant shooting and dynamiting.The violence apparently reachedits peak in a battle fought on, the night of August 17, 1935, betweenunion members on the one side and members of the Plan and com-pany guards on the other.No real understanding of the strike of June. 1935, and of the vio-lence which occurred while it ran its course can be obtained unless itis borne in mind that the respondent's employees were divided intotwo organizations.The Haldeman Employees Representation Planhad 'lost' only a portion of its members with the formation of the,Union and at the time of the strike, although no exact figures are8Board'sExhibit No. 13. 462NATIONAL LABOR RELATIONS BOARDavailable, the membership of the Plan seems to have been about equalto that of the Union.The Union had approximately 135 members.The community appears to have been divided into two hostilecamps during this period and feeling between the two groups ranhigh.The members of the Plan undoubtedly blamed the Union forthe loss of their jobs.The union members, on the other hand, wereno doubt embittered by the fact that each member of the Plan re-ceived $2.50 per week during the period of the strike.9Also, thefact that membership in the two organizations cut across family linesprobably increased rather than decreased the bitterness which hadarisen.Haldeman is located in the Kentucky hill country.Most of themen in the section customarily carry guns and in the region sur-rounding Haldeman there is at all times a considerable amount ofshooting.It was natural, therefore, that the occurrence in this com-munity of a labor dispute of this character which effectively shutdown its sole industry should be the signal for a violent flare-up be-tween the opposing groups.The prolonging of the strike and thetenacity with which it was fought only intensified the bitter feelingwhich already existed.The truly amazing fact which stands out from the mass of testi-mony concerning the violence is the very slight damage which actu-ally resulted.No lives were lost on either side and the respondentadmitted that the damage to its property resulting from allegedillegal conduct amounted to very little.The county judge testifiedthat, with one exception, the only warrants issued in connection withthe strike were for drunkenness and breach of the peace.The respondent at no time contended that the illegal and violentacts which occurred during the strike were solely the fault of unionmembers.The record clearly indicates that members of both theUnion and the Plan were to blame. In fact, the only persons injuredin the battle of August 17, the most serious outbreak, were unionmembers.B. DiscriminationThe complaint, as amended, alleges that the respondent refused toreinstate49 employees and delayed the reinstatement of 24 othersbecause suchemployees joined and assisted the Union.The respond-ent admitted that 31 union members had been refused reinstatementbut denied that it had either refused to reinstate or delayed the rein-statement of any employee because of such employee's union activi-e These weekly payments were received from the Haldeman Employees RepresentationPlan.The Plan did not have any dues but Mr. Leadbetter testified that a loan fromthe respondent enabled it to make the payments. DECISIONS AND ORDERS463ties.It submitted a statement 1° showing its position with respectto each of the 73 individuals named in the complaint. In this state-ment it divided such individuals into the following six classifications :1.Not to beRoscoe AdkinsJ.R. BaileyHazel ChristianCordie DavisRalph EvansRoland EldridgeDave GloverSquire HallW. C. HoggeIvan HoggeWilliam LewisBoone LandsJ. E. MesserEstill OneyEverett OneyFrank PettitReturned to Employment for CauseErsal ParkerD.W. RakesC. C. SparksAndy SturgellRoy SturgellJames SturgellMarvin SturgellC. S. StinsonGeorge SparkmanC.H. StamperWilliam SammonCleo StewartW. F. ThomasCarlWhiteSilasWilson2.Returned to Employment Since October 31, 1935Zode AdkinsHollie AdkinsBannie AdkinsMarion BlackNoah BarkerNoah CaudillCharles CarterLake EstepAthol EldridgePowell FergusonRoscoe FergusonM. F. FraleyLorty HammMarvin JohnsonVirgil OneyHomer RiceAllen RobertsJ.H. StewartMiles SturgellAmos ThompsonEarl WithrowHerb WithrowClyde WilsonJake Viars3.Employees Not Called to Work Because of Their Absence fromMilza BlackRichard BradleyFrank ChristianCommunityA. B. HaynesW. E. PowersWillie Stamper10Board's Exhibit No. 7. 464NATIONAL LABOR RELATIONS BOARD4.EmployeesWho are Eligible to Return to Work But WhoseEmployment, Numbers Have Not Yet Been ReachedG.W. FraleyThomas OneyE.W. GayheartC. A. SparksJ. R. JohnsonJames StinsonEverett MesserMose StamperJames MabryRube Thomas5.Employees Unable to Return to Work Because of Injury orIllnessJ.W. Glover6.Employees Who Refused to Return to Work When CalledJ.H. Reynolds1.Employees not to be returned to employmentfor causeShortly before reopening its plants in October 1935, the respondentrequested James Clay, a Kentucky attorney who had represented itat various times over a period of 15 years, to conduct an investigationinto the violence which had taken place during the strike with a viewto ascertaining for the respondent the persons who had been guilty ofbreaking the criminal laws of Kentucky.Clay testified that duringthe course of his inquiry he made five or six trips into Haldeman andtook between 30 and 35 affidavits.On October 14 he wrote a letter 11to the respondent in which he listed 33 persons who, in his opinion,had committed felonies during the strike.On October 25 Clay wroteanother letter 12 to the respondent in which he named three additionalpersons who had "made most damaging threats against the companyand its property".Thirty of the 36 persons named by Clay weremembers of the Union while the other six were not even employeesof the respondent.No member of the Plan was included in the list.Subsequent to the conclusion of Clay's investigation the respondentobtained an affidavit with respect to another union member and sub-mitted it to William Beye, its Chicago attorney.Upon Beye's state-'ment that in his opinion'the respondent would be justified in notreemploying such person, that union member also was refusedreinstatement.Included among the 31 employees designated by the respondent'sattorneys were the vice president, secretary and treasurer of theUnion, as well as most of the members who had served on the variousi1Respondent'sExhibit No. 1. '22Respondent's Exhibit No. 2. DECISIONS AND ORDERS465union committees.13Of the three persons named in Clay's secondletter as having "made most damaging threats against the companyand its property", two were union members who had already receivedcards but had refused to return to work until the Union called offthe strike.It was freely admitted by the respondent at the hearing that theviolence which had occurred during the strike had not been limitedto union members but had been committed by members of both theUnion and the Plan. The respondent's vice president and generalmanager, who had requested an opinion from Mr. Beye,as.to whetherhe would be justified in,not reemploying a particular union member,testified that he had heard rumors of certain members of the Plan,now back at work at the respondent's plants, who had been guilty ofshooting.Yet he made no attempt to ascertain the guilt or inno-cence of these persons.This fact is significant in determiningwhether the real purpose of Clay's investigation was to find out thenames of the persons who had committed illegal acts or whether suchpurpose was to furnish the respondent with an excuse not to reinstatethe most active members of the Union.This Board cannot condone violence by any party to a labor dis-pute.An employer cannot, however, use the fact that violence hasbeen committed during a strike as a pretext for not reinstating someof his employees where the real motive behind his refusal is the, unionactivities of such employees and not an honest belief that they haveengaged in illegal acts. In the present case, despite the fact thatthe respondent knew that violence had been committed by both itsunion and nonunion employees, not a single nonunion employee wasdenied reinstatement.The respondent based its belief that the 31union members had committed unlawful acts upon opinions of coun-sel received from the respondent's own agents, opinions based uponaffidavits obtained from persons selected by such agents in an investi-gation conducted by them.None of the accused employees wereinterviewed- by Clay and none of them were given an opportunity bythe respondent to contradict the charges against them.The affidavitsupon which the opinions of counsel were based were not introducedinto evidence at the hearing.Thirty of the 31 persons named in theopinions of counsel were not linked at the hearing to any specific actsof violence.Sixteen of them testified and denied that they hadengaged in any illegal conduct.The designation of the respondent'sown attorney to investigate the violence, the pursuit of the investiga-18 The "big shot" of the Union and its most active member was its secretary, C. S:Stinson.C.A. Sparks, the president of the Union,was one of the ten persons whoseemployment numbers had'not yet been reached by 'the respondent but whom it allegedthat it intended rehiring. 466NATIONAL LABOR RELATIONS BOARDtion in such a way that the testimony of union members would not beheard, and the -selection of the Union's most active members as thepersons who had committed the violence lead inevitably to the con-clusion that the purpose of the inquiry and the opinions of counselbased thereon was to furnish the respondent with an excuse not toreinstate the most active members of the Union rather than to ascer-tain the names of the individuals on both sides who had been guiltyof unlawful conduct during the strike.The case of Boone Lands, one of the union members denied rein-statement, differs from that of the other 30.Lands was named inClay's letter of October 14 as one of the persons who had committedillegal acts during the strike, and the determination of the respond-ent not to rehire Lands was undoubtedly grounded, in so far asthat letter was concerned, on Lands' union activities. It is clearthat the respondent discriminated against Lands because of his mem-bership in the Union.However, Lands subsequently was arrested and indicted for theshooting of Herb Christian, a nonunion workman, on the nightof October 30.Christian was injured so severely that one of hislegs had to be amputated. Lands was the only person indicted for aserious crime during the strike despite all of the shooting whichoccurred.Under all of the circumstances of this case, therefore, andwithout in any way passing on the guilt or innocence of Lands, wewill not order the respondent to reinstate him.2.Returned to employment since October 31, 1935The complaint, in addition to charging the respondent with refus-ing to reinstate 49 of its employees because of their union activities,alleged that, the respondent had postponed the reinstatement of 24others for the same reason.These 24 employees were back at workat the time of the hearing.Two of them had been reinstated inDecember 1935, seven in January 1936, 12 in February 1936, andthe other three, in March 1936.Since 21 of these men had re-ported back for work on October 31, 1935, and the other three shortlythereafter, it is quite apparent that a considerable period of timeelapsed before they were returned to their jobs.The respondent explained that prior to the strike it had carriedmore men on its pay roll than it actually needed and had followedthe policy of spreading the work among them. Before reopeningits plants, however, it determined not to reemploy more men thanthe actual operations of the plants required.Since operations wereonly gradually resumed over a period of several months there wasno work available for a number of employees for some time fol-lowing the strike. DECISIONS AND ORDERS467During the second week in October, the respondent issued cardsto its employees, calling them back to work on the basis of theirseniority.If a workman did not report when called, however, hisposition was not kept open for him but was given to the personnext on the list.By the time the union members reported for workon October 31, therefore, all of the members of the Plan had beengiven jobs.As a result, many members of the Union, though seniorin service to some members of the Plan, were not reinstated forseveralmonths.The evidence clearly indicates that the delay inreinstating these 24 union members was occasioned by their failureto return to work when called and not by their union activities.3.Employees not called to work because of their absence fromcommunitySix union members were absent from the community when opera-tionswere resumed.There was evidence that some of these sixindividuals were absent only because the respondent's plants wereclosed and that they would return to Haldeman if they could secureemployment.Since the respondent stated at the hearing that thereason they had not been notified to report back to work was theirabsence from Haldeman and that it was willing to reinstate themif they returned, the charge of discrimination by the respondent inrefusing to reinstate them i^ not borne out by the evidence. Ifthe six are refused reinstatement upon their return to Haldeman,the question of whether such refusal is predicated upon their unionmembership can be considered at that time.4.Employees who are eligible to return to work but whose employ-ment numbers have not yet been reachedThe respondent testified that ten of the 49 union members whothe complaint charges were denied reinstatement because of unionactivitieswere not back at work because their names had not yetbeen reached on the employment list and that the reason for thedelay in placing them was their tardiness in reporting after thestrike.The discussion in paragraph2, supra,applies equally wellto these ten men and we cannot find that at the time of the hearingdiscrimination because of union activities had been practiced againstthem.If subsequent events show that the respondent is discrimi-nating against them by reinstating employees with less seniorityor by hiring new employees instead of reinstating these ten unionmembers, the question of whether such discrimination is a result oftheir union activities can be considered at that time. 468NATIONALLABOR RELATIONS BOARD5.Employees unable to return to work because of injury or illnessThe respondent's uncontradicted testimony indicated that the rea-son J. W. Glover, one of the union members named in the complaint,had not been reinstated was because he was injured or sick and un-able to work., The charge of discrimination in his case is, there-fore, not borne out by the evidence. If, upon Glover's reporting forwork he is denied reinstatement, the question of whether such denialis based upon his union activities can then be considered.6.Employees who refused to return to work when calledThe statement introduced by the respondent 14 shows that J. H.Reynolds, a member of the Union, reported for work on November1, 1935, but subsequently refused to return to work when called.This evidence was not contradicted at the hearing. It is clear,therefore, that the failure to reinstate J. H. Reynolds, following thestrike, was not because of his union activities.C. ConclusionThe strike of June 1935, being - a controversy concerning terms ofconditions of employment, was obviously a "labor dispute" withinthe meaning of Section 2, subdivision (9) of the Act.The workof the 73 union members named in the complaint having ceased asa result of a current labor dispute, they at all times thereafter re-tained their status as employees of the respondent within the mean-ing of Section 2, subdivision (3) of the Act.The action of the respondent in denying reinstatement to the fol-lowing 31 employees, namely, Roscoe Adkins,. J. R. Bailey, HazelChristian,CordieDavis,Ralph Evans, Roland Eldridge, DaveGlover, Squire Hall,W. C. Hogge, Ivan Hogge, William Lewis,J.E.Messer, Estill Oney, Everett Oney, Frank Pettit, Ersell Par-ker, D. W. Rakes, C. C. Sparks, Andy Sturgell, Roy Sturgell, JamesSturgell,Marvin Sturgell, C. S. Stinson, George Sparkman, C. H.Stamper,William Sammon, Cleo Stewart, W. F. Thomas, CarlWhite, Silas Wilson, and Boone Lands was for the reason that theyhad joined and assisted the Union.The respondent's conduct, in sodenying reinstatement to these employees was calculated to and didhave the necessary effect of discouraging membership in the Union.We find that the respondent has discriminated against its employeesin regard to hire and tenure of employment, thereby discouragingmembership in a labor organization, and has interfered with, re-14Board'sExhibit No. 7. DECISIONS AND ORDERS469strained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.The delay by the respondent in reinstating 24 of its union em-ployees, namely, Zode Adkins, Hollie Adkins, Bannie Adkins, MarionBlack,Noah Barker, Charles Carter, Noah Caudill, Lake Estep,Athol Eldridge, Powell Ferguson, Roscoe Ferguson, M. F., Fraley,Lorty Hamm, Marvin Johnson, Virgil Oney, Homer Rice, AllenRoberts, Miles Sturgell, J. H. Stewart, Amos Thompson, Earl With-row, Herb Withrow, Clyde Wilson, and Jake Viars was occasionedby their tardiness in reporting back to work after the reopening ofthe plants and not by their action in joining and assisting the Union.We find that the respondent in delaying the reinstatement of theseemployees did not discriminate in regard to hire and tenure of em-ployment for the purpose of discouraging membership in a labororganization.The respondent, at the hearing, stated its willingness to reinstatesix of its union employees, namely, Milza Black, Richard Bradley,Frank Christian, A. B. Haynes, W. E. Powers, and Willie Stamper,if they returned to the community.No question is presented at thistime, therefore, as to whether the failure to reinstate these men isbecause they have joined and assisted the Union.Such question mayarise, however, if upon their return to Haldeman they are deniedreinstatement.We will dismiss without prejudice the allegations ofthe complaint with respect to these employees.The failure of the respondent to reinstate ten of its union em-ployees, namely, G. W. Fraley, E. W. Gayheart, J. R. Johnson, Ever-ettMesser, James Mabry, Thomas Oney, C. A. Sparks, James Stinson,Mose Stamper, and Rube Thomas, appears at this time to have beendue to their tardiness in reporting back to work after the reopeningof the plants rather than to their action in joining and assisting theUnion.Subsequent events may show the contrary to have been true,however.The allegations of the complaint with respect to these menwill be dismissed without prejudice.The respondent's testimony indicates that the reason for its refusalto reinstate J. W. Glover, a member of the Union, was because he wasinjured or sick and unable to return to work. If, upon his recovery,Glover is denied reinstatement, the question of whether the respond-ent has discriminated against him because he.has joined and assistedthe Union may arise.The allegations of the complaint with respectto J. W. Glover, therefore, will be dismissed without prejudice.The failure of the respondent to reinstate J. H. Reynolds, also amember of the Union, was caused by the refusal of Reynolds to returnto work when called.We find that the respondent, in the case of49446-38-vol. ui-31 470NATIONAL LABOR RELATIONS BOARDJ.H. Reynolds, did, not -discriminate in regard to hire and tenure ofemployment for the purpose of discouraging membership in: a labororganization. - 'IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCE'In 1934, the 'respondent. delivered 1047 carloads of 'firebrick' intothe stream of interstate ' commerce.- ' In 1935, it shipped only 499carloads.Yet during this same period-business' condition's generallywere improving: ' It is quite evident that the explanation' for thissharp_curtailment'in,the respondent's business is the two strikes thattook place in 1935 at its plants.The' Kentucky Firebrick Company cannot be considered as a 'com-pl`ete un'it.in itself, 'operating only at Haldeman,'Kentucky. ' Ownedand dominated by the Illinois Steel Corporation, its Haldemanplantsthe only firebrick refractories controlled by that corporation, therespondent must, be pictured as an integral part of Illinois Steel.The only logical assumption that can be drawn from'the relationshipbetween these two corporations is that'a labor dispute rat Haldeman,Kentucky, would directly affect activities 'at' other points in' theorganization of Illinois Steel throughout the Midwest.The activities of the' respondent set forth in Section' III, above,occurring in I connection with the operations of the 'r'espondent de-scribed in Section I above, have a close, intimate, and. substantialrelation to trade, traffic and commerce among the' several States,,andtend to' lead to' labor disputes burdening and obstructing commerceand the free flow of commerce.'TIE REMEDYThe, refusal of the respondent to reinstate 31 of 'its employees onOctober 31, 1935, the day following the termination of the: strike bythe,Union,'constituted ^a discharge of 'such employees.In the case ofemployees who have been discharged, because of unfair labor prac-tices,'we normally order reinstatement with back pay' from the'd'ate.of the discharge to the time of the respondent's 'offer of reinstate-ment.'6 " In' view , of ' the' Trial, Examiner's recommendations in thepresent case, however, the respondent could not have 'been 'expected'toreinstate ' the other employees after it received' the, Intermediatefrom that:time:to the date of this decision J6isFor the reasons stated above,we are,not requiring the respondent to reinstateBoone Lands.''','{,hsMatter,of E. .R.'Hafelfnger Company, Inc.'andUnstedWall Paper. Crafts of NorthAmerica,Local No '6, 1 N. L.'R. B. 760.lL' --" lii 2' DECISIONS AND ORDERS47.1CONCLUSIONS OF LAWUpoii the basis of the foregoing findings of fact the Board makesthe following conclusions of law :'1.Local Union No. 510 of the United Brick and Clay Workers ofAmerica is a labor organization, within the meaning of Sectiofi 2,subdivision (5) 'of the Act.2.The strike of June ,18,' 1935, ' was a labor dispute, 'within 'tliemeaning of Section 2, subdivision (9) of the Act.3.Roscoe Adkins, J. R. Bailey, Hazel Christian, Cordie Davis,Ralph Evans, Roland Eldridge, Dave Glover, Squire Hall, W. ' C.Hogge, Ivan Hogge, William Lewis, J. E. Messer, Estill Oney, Ever-ett Oney, Frank Pettit, Ersell Parker, D., W. Rakes, C. C. Sparks,Andy Sturgell, Roy Sturgell, James Sturgell, Marvin,Sturgell, C. S.Stinson, George Sparkman, C. H. Stamper, William Sammon, CleoStewart; ' W. F. Thomas, Carl White, Silas Wilson, and Boone La'nds'were at the time of their discharge, and at all times thereafter, ennployees of the respondent, within the meaning of Section 2, sub-division' (3) of the Act.I.IIr4.The respondent, by discriminating in regard to ' the 'hire andtenure of employment of Roscoe Adkins, J. R. Bailey, Hazel Chris-tian,Cordie Davis, Ralph Evans, Roland Eldridge, Dave Glover,Squire Hall, W. C. Hogge, Ivan Hogge, William Lewis, J. E. Messer,Estill Oney, Everett Oney, Frank Pettit, Ersell Parker, D. W. Rakes,C. C. Sparks,.Andy Sturgelf, Roy Sturgell, James Sturgell, MarvinSturgell, C. S. Stinson, George Sparkman, C. H. Stamper, WilliamSammon, Cleo Stewart, W. F. Thomas, Carl White, Silas Wilson,and Boorie Lands, and each of them, has engaged in and is engagingin unfair labor practices, within the meaning of Section 8, subdivision.(3) of the Act.5.The respondent,'by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8,subdivision(1) of the Act.6..The unfair labor practices referred to in paragraphs 3 and 4above are unfair labor practices affecting commerce, within the mean-ing ofSection 2, subdivisions(6) and(7) of the Act.7.The respondent,by dischargingJ.H. Reynolds, has not dis-criminated in regard to hire and tenure of employment, within themeaning of Section 8, subdivision(3) of the Act.8.The respondent,by, delayingthe reinstatement of ZodeAdkins,Hollie Adkins, BannieAdkins,Marion Black, Noah Barker, CharlesCarter, Noah Caudill,Lake Estep,Athol Eldridge, Powell Ferguson,Roscoe Ferguson},M, F. Fraley,Lorty Hamm, Marvin Johnson, 472NATIONAL LABOR RELATIONS BOARDVirgil Oney, Homer Rice, Allen Roberts, Miles Sturgell, J. H. Stew-art,Amos Thompson, Earl Withrow, Herb Withrow, Clyde Wilson,and Jake Viars, has not discriminated in regard to hire and tenureof employment, within the meaning of Section 8, subdivision (3) ofthe Act.9.The respondent, by failing to reinstate Milza Black, RichardBradley, Frank Christian, A. B. Haynes, W. E. Powers,, Willie,Stamper and J. W. Glover, has not discriminated in regard to hireand tenure of employment, within the meaning of Section 8, sub-division (3) of the Act.10.The respondent, by delaying the reinstatement of G. W. Fraley,E.W. Gayheart, J. R. Johnson, Everett Messer, James Mabry,Thomas Oney, C. A. Sparks, James Stinson, Mose Stamper, andRube Thomas, has not discriminated in regard to hire and tenure ofemployment, within the meaning of Section 8, subdivision (3) of theAct.11.The respondent, by discharging J. H. Reynolds, by failing toreinstateMilza Black, Richard Bradley, Frank Christian, A. B.Haynes, W. E. Powers, Willie Stamper, and J. W. Glover, and bydelaying the reinstatement of Zode Adkins, Hollie Adkins, BannieAdkins, Marion Black, Noah Barker, Charles Carter, Noah Caudill,Lake Estep, Athol Eldridge, Powell Ferguson, Roscoe Ferguson,M. F. Fraley, Lorty Hamm, Marvin Johnson, Virgil Oney, HomerRice, Allen Roberts, Miles Sturgell, J. H. Stewart, Amos Thompson,EarlWithrow, Herb Withrow, Clyde Wilson, Jake Viars, G. W.Fraley,E.W. Gayheart, J. R. Johnson, Everett Messer, JamesMabry, Thomas Oneya C. A. Sparks, James Stinson, Mose Stamper,and Rube Thomas, has not interfered with, restrained,, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act, within the meaning of Section 8, subdivision (1) of theAct.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Kentucky Firebrick Company, and its officers, agents,successors, and assigns, shall:1.Cease and desist from discouraging membership in Local UnionNo. 510 of the United Brick and Clay Workers of America, or anyother labor organization of its employees, by discharging, threat-ening to discharge, or refusing to reinstate any of its employees forjoining or assisting Local Union No. 510 of the United Brick andClayWorkers of America, or any other labor organization of itsemployees; DECISIONS AND ORDERS4732.Cease and desist from in any manner discriminating againstany of its employees in regard to hire or tenure of employment forjoining or assisting Local Union No. 510 of the United Brick andClayWorkers of America, or any other labor organization of itsemployees; and3.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bargaincollectively through representatives of their, own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.4.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Roscoe Adkins, J. R. Bailey, Hazel Christian, CordieDavis, Ralph Evans, Roland Eldridge, Dave Glover, Squire Hall,W. C. Hogge, Ivan Hogge, William Lewis, J. E. Messer, EstillOney, Everett Oney, Frank Pettit, Ersell Parker, D. W. Rakes,C. C. Sparks, Andy Sturgell, Roy Sturgell, James Sturgell, MarvinSturgell, C. S. Stinson, George Sparkman, C. H. Stamper, WilliamSammon, Cleo Stewart, W. F. Thomas, Carl White, and Silas Wil-son, and each of them, immediate and full reinstatement, respec-tively, to their former positions, without prejudice to their senior-ity or other rights and privileges;(b)Make whole the persons named in paragraph 4 (a) above,and each of them, for any losses of pay they have suffered by rea-son of their discharge, by payment to them, respectively, of a sumofmoney equal to that which each would normally have earnedas wages during the periods from October 31, 1935, to the receiptof the Intermediate Report by the respondent, and from the dateof this decision to the time of such offer of reinstatement, less theamounts, if any, which each earned during such periods ;(c)Post immediately notices to its employees in conspicuousplaces throughout its place of business, stating (1) that the re-spondent will cease and desist in the manner aforesaid, and (2)that such notices will remain posted for a period of at least thirty(30) consecutive days from the date of posting;(d)Notify the Regional Director for the Ninth Region in writ-ing within ten (10) days from the date of this order what stepsthe respondent has taken to comply herewith.And it is further ordered that,5.The allegations of the complaint be, and they hereby are, dis-missed without prejudice with respect to the discharge of MilzaBlack, Richard Bradley, Frank Christian, A. B. Haynes, W. E.Powers,Willie Stamper, G.W. Fraley, E. W. Gayheart, J. R. 474NATIONAL 'LAB(jR RELATIONS BOARDJohnson, 'EverettMesser, JamesSparks, James Stinson, Mose Stamper,, Rube Thomas,' and J. WGlover; and'''''lmissed with respect to the discharge of J. H. Reynolds,' and withrespect to the delay in reinstating Zode ' Adkins, 'Hollie Adkins,Bannie Adkins, Marion'Black, Noah Barker, Charles Carter,' NoahCaudill', L'ake'Estep, Athol Eldridge Powell Ferguson; Roscoe'Fer-guson, M.''F. Fraley, Lorty Hamm;' Marvin Johnson,' Virgil' Oriey;Homer Rice, Allen Roberts, Miles Sturgell, J. H. Stewart, AmosThompson; Earl Withrow, Herb Withrow, Clyde Wilsoilj''arid' JakeViars.-- ° 'l)"',1